DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS RE: THE FILE WRAPPER
Reviewing the file wrapper, this case is/was a “First Action Interview” Prosecution.  In the examiner’s First Action Interview “rejection”, the only rejections were 112 rejections.  No art was used, unlike in this rejection.  So, to be clear, this is a NON-FINAL REJECTION.
Claim Rejections - 35 USC § 112
All former 112 rejections are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0056513, Baer.
Regarding claim 17, Baer in figures 1-17 discloses all of the elements of claim 17 as follows:

A method for creating a detachment zone 3 (see figures 1-2, and 12a-12c)  in a solid (silicon, page 2, para 0036) in order to detach a solid portion (page 2, para 0037, “cleavage” and also page 6, para 0067 “peeling the cleaved wafer”), from the solid 1-2 (elements 1 and 2 are the same material, just demarcated by a cleavage line 3 in figure 1), wherein the solid portion 1 to be detached is thinner than the solid 2 from which the solid portion 1 has been removed (element 2 is a wafer, element 1 is cleaved many times to produce more, see figure 11), the method comprising:

providing a solid 1-2 to be processed, wherein the solid comprises a chemical compound (silicon, page 2, para 0036); 

providing a laser light source 10-12 (see figure 2, also page 2, para 0039);

subjecting the solid 1-3 to laser radiation 10 (page 3, para 0042) from the laser light source 10-12, 



wherein the laser radiation 10 is applied in a defined manner (see literally all of pages 3 and 4 for the detailed and controlled way that the laser light is applied) to a predefined portion 3, 13 of the solid 3, 13 inside the solid 1-2 to form a detachment zone 3, 13 or a plurality of partial detachment zones (see figures 3-12c),

wherein as a result of the applied laser radiation 10, modifications 13 (the laser light heats the target zone 13 fast and hot to form controlled cracks in small zones, which are then united to make cleaving the wafer element 2 off easier, see figures 3-5) in a crystal lattice of the solid (the reference recites that it is for processing a crystal, page 9, para 0090) are produced successively in the crystal lattice (see figures 1-5),

wherein as a result of the modifications 3, 13 (the fast heating causes distortions and small controlled cracks, see page 3, para 0042), the crystal lattice fissures 13 in the regions surrounding the modifications 13 at least in respectively one portion thereof 3, 

wherein the detachment zone 3, 6 (element 6 is a cut notch or chemically “cut” notch: no laser is used to make the notch 6) is predefined or a plurality of partial detachment zones are predefined by cracks 3, 13 in the region of the modifications 3, 13 (see figures 1-5, and 12a-12c).

The Baer device is readily capable of performing all of the method steps recited in claim 17 as argued above.

Regarding claim 18, the Baer device is readily capable of performing the method step of producing the “modifications”/ controlled cracks are produced by pre-determined material conversion by applying high temperatures via the laser radiation (see page 3, para 0042 for more details).

Regarding claim 28-29, the Baer device is readily capable of performing the method step of producing the application of laser energy to cause “material conversion”/ cracks in the solid 3, 13, and the solid 3, 13 can be moved translationally with respect to the laser source (see figure 15, it is a conveyor belt of solar panels), and there is a maximum numbers of “modifications” within a given area over a given period of time, to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103Baer.
Regarding claim 26, Bear definitely discloses that the laser application is handled differently near the notch/ edge than further into the center of crystal (see page 3, para 0043 “this process is repeated several more times until the length of the fracture extending from the notch is great enough so that the illuminated volume can be positioned between the notch and the far edge of the fracture”).  However, Baer does not explicitly recite that the “numerical aperture” is varied as a result.  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to adjust the numerical aperture of the laser to accommodate the heating of the edge as opposed to heating the target zone near the center of the wafer, because then the crack propagation could be kept better under control as the delicate wafer is being cleaved.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Baer, in view of US 2011/0132549, Sercel et al..
Regarding claims 23 and 27, the Baer device is readily capable of performing all of the method steps of claims 23 and 27 including providing a “material conversion”/ cracking at the cleavage zone 3, 13, of the solid 1-2, and that the number of “modifications”/ laser light applied is carefully controlled to avoid cracking in all the wrong places (page 3, para 0042).  However, the Baer device does not recite “rotating the solid”.  Sercel in figures 1-20B teaches using laser ablation to cleave a wafer loose from a substrate/ different material by ablating the region in between the two materials (the top material of course does not absorb the laser light, but the lower one does well), and most relevantly, teaches that the laser ablation can be applied onto a rotating disc (see figure 20A, page 10, para 0110 “while the workpiece is rotated”).  It would be .
Allowable Subject Matter
Claims 19-22, 24-25 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter is the inclusion of limitations not found in the prior art, those being: for claim 19: “comprises a substance or a plurality of substances selected from the third, fourth and/or fifth main group of the Periodic Table of Elements and/or the twelfth subgroup of the Periodic Table of Elements” (claim 19, ll. 2-5); for claim 20 (and hence claims 21-22): “wherein the solid is connected via a solid surface to a cooling device” (claim 20, ll. 1-2); for claim 24 (and hence claim 25): “the first and second region are spaced apart from one another by a third region” (claim 24, second page, last paragraph); for claim 30 (and hence claims 31-32): “performing a thermal action on the receiving layer to mechanically produce fissure propagation stresses” (claim 30, ll. 5-6).
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 17-32 under the former 112 rejections have been fully considered and are persuasive in view of the claim amendments.  Therefore, the former 112 rejections are again hereby withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baer as a primary reference for many of the claims.  This prosecution is a “First Action Interview” Prosecution, and in the last office action, the claims were only rejected on 112 rejections, not on cited art.  However, after a productive consultation, some general teaching of the art itself, and a wider search, new art was found, especially Baer.  So the applicant argued in the Remarks that the various 112 rejection issues are now solved by amendments, so an allowance should follow.  The examiner agrees that the 112 issues are resolved.  However, the rejection of some of the claims based upon Baer as the primary reference will need to be addressed in the next office action.  Since Baer is being presented for the first time now, THIS IS A NON-FINAL REJECTION.  The attorney of record was contacted to see if perhaps some further amendment could be made to allow all of the claims.  But based upon how complicated that feat would be, it was mutually decided that simply presenting this rejection, noting that several claims were found to include allowable subject matter, and see how the applicant chooses to amend in view of the newly cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P.B/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                   03/01/2021